This is a workmen's compensation case. The only question to be determined is one of fact, whether the death of the deceased was due in any way to an accident arising out of and in the course of the employment. The Bureau so decided, but the Court of Common Pleas, on appeal, held to the contrary. Our examination and consideration of the briefs submitted lead to the same result. The deceased was a married woman of middle age suffering from a disease called by the physicians sub-acute bacterial endocarditis. She was employed by the respondents' establishment and during the noon hour, when not at work and while descending a flight of stairs, suddenly fell. The evidence, however, failed to indicate that the accident had any causal relation to the death but, on the contrary, the indications pointed rather plainly to the heart affection and that alone as a cause of death. The Court of Common Pleas held, and properly, that the burden of proving the accident was at least a causative factor in relation to the death was upon the petitioner and that that burden had not been sustained. We concur in that conclusion; and it necessarily follows that the Court of Common Pleas properly reversed the award.
The judgment brought up by the present writ is therefore affirmed. *Page 117